DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 11-13, 18-19, 23, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0297603.pn. to Guo et al. (hereinafter Guo) in view of US Pub.2020/0029316 to Zhou et al. (hereinafter Zhou). 

In regard amended claim 1, Guo teaches or discloses a method of wireless communication performed by a user equipment (UE) (see Figs. 3 and 9), comprising: 
receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication (see Fig. 12, element 1201, paragraphs [0013], [0015], [0153], and [0406], the UE comprises a transceiver configured to receive, from multiple transmission reception points (TRPs), downlink data transmissions, and receive downlink control information (DCI). The TRP 1201 can transmit DCI.sub.1 through Tx beam 1211 in one control resource set s.sub.1. The UE 1203 can receive the DCI accordingly. To implement DPS, either TRP 1201 can transmit one DCI scheduling downlink transmission in control resource set s.sub.1 with Tx beam 1211 or TRP 1202 can transmit one DCI scheduling downlink transmission in control resource set s.sub.2 with Tx beam 1212);
identifying, based at least in part on receiving the DCI communication, one or more quasi-co-location (QCL) relationships associated with a control resource set (CORESET) or a search space set in which the DCI communication is received (see paragraphs [0128], [0137], and [0165], the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.1 are quasi co-located with QCL configuration as indicated by the bit-field QCL for CW contained in DCI.sub.1. A UE can be configured with a control resource set p and K>=1 TCI states can be configured for control resource set p to provide the pool of antenna port quasi co-location configuration for PDCCH reception on this control resource set);
wherein a QCL relationship, of the one or more QCL relationships, is associated with one or more physical downlink shared channel (PDSCH) layers that are transmitted from a second TRP of the plurality of TRPs (see paragraph [0137], if DCI.sub.2 is present, the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.2 are quasi co-located with QCL configuration as indicated by the bit-field QCLforCW contained in DCI.sub.2).
Guo may not explicitly teach or disclose receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication.
the wireless device 3710 may receive the configuration parameters 3725 at or after time t.sub.0. The wireless device 3710 may (e.g., based on receiving the command) monitor a PDCCH on an active BWP of the TRP 1 3715 and monitor a PDCCH on an active BWP of the TRP 37 3720. At or after time t.sub.1, the wireless device 3710 may receive DCI 3730, from the base station 3705, via the TRP 1 3715 and/or via TRP 2 3720. At or after time t.sub.3, the wireless device 3710 may receive DL data 3735, from the base station 3705, via the TRP 1 3715 and/or via the TRP 2 3720).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for beam management for multi-stream transmission of Guo by including receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication suggested by Zhou. This modification would provide to save power, synchronize the network operations, and/or flexible resource utilization read on paragraph [0004].

In regard claims 2, 24, 28, and 30, Guo teaches or discloses the method of claim 1, wherein the DCI communication is a format 1_0 DCI communication (see paragraphs [0188], [0189], and [0190]); and 
wherein the method further comprises: 

wherein the DMRS port is a default DMRS port to use for the scheduled PDSCH, and is configured for the CORSET or the search space set (see paragraphs [0126], [0137], [0145], [0146], [0147], [0149], [0150], [0167], [0172], [0185], and [0188]).

In regard claim 5, Guo teaches or discloses the method of claim 1, wherein another QCL relationship, of the one or more QCL relationships, is associated with one or more PDSCH layers that are transmitted from the first TRP (see paragraphs [0137], and [0138], the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.1 are quasi co-located with QCL configuration as indicated by the bit-field QCL for CW contained in DCI.sub.1. If DCI.sub.2 is present, the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.2 are quasi co-located with QCL configuration as indicated by the bit-field QCL for CW contained in DCI.sub.2),
wherein the other QCL relationship is used for a physical downlink control channel (PDCCH) on which the DCI communication is received (see paragraph [0137], the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.2 are quasi co-located with QCL configuration as indicated by the bit-field QCLforCW contained in DCI.sub.2).

In regard amended claim 6, Guo teaches or discloses the method of claim 1, further comprising:
determining that the DCI communication is for at least one of (see paragraph [0124], a two-level DCI):
the plurality of TRPs (see paragraph [0015], receiving, from multiple transmission reception points (TRPs), downlink data transmissions, receiving downlink control information (DCI)), or 
a plurality of panels (see paragraphs [0013], [0015], and [0406]); and
identifying the one or more QCL relationships based at least in part on determining that the DCI communication is for at least one of the plurality of TRPs or the plurality of panels (see paragraph [0137], each DCI (DCI.sub.1, DCI.sub.2, . . . , DCI.sub.N) in N-level DCI can include a one bit-field QCLforCW to indicate the QCL configuration for the reception of the codeword scheduled by that DCI. The UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.1 are quasi co-located with QCL configuration).

In regard amended claim 7, Guo teaches or discloses the method of claim 6, wherein determining that the DCI communication is for at least one of the plurality of TRPs or the plurality of panels (see paragraph [0013], the processor configured to determine indices of the multiple TCI states based on the received one bit-field included in the DCI, and derive an association between the multiple TCI states indicated by the one bit-field and a downlink data transmission of each of the TRPs) comprises:
determine indices of the multiple TCI states based on the received one bit-field included in the DCI, and derive an association between the multiple TCI states indicated by the one bit-field and a DL data transmission of each of the TRPs).

In regard amended claim 8, Guo teaches or discloses the method of claim 6, wherein determining that the DCI communication is for at least one of the plurality of TRPs or the plurality of panels (see paragraphs [0015], [0153], [0406], and [0416]) comprises:
determining, based at least in part on the search space set in which the DCI communication is received, that the DCI communication is for at least one of the plurality of TRPs or the plurality of panels based at least in part on information included in the DCI communication (see paragraphs [0013], [0014], [0015], [0153], [0406], and [0423]).

In regard amended claim 9, Guo teaches or discloses the method of claim 1, wherein another QCL relationship, of the one or more QCL relationships, is associated with one or more PDSCH layers that are transmitted from a third TRP of the plurality of TRPs (see paragraphs [0128], [0137], [0138], [0269], [0271], [0345], and [0346]).

In regard claim 11, Guo teaches or discloses the method of claim 1, wherein the DCI communication includes an indication that the QCL relationship is associated with the second TRP (see paragraphs [0013], [0014], [0015], [0153], [0406], and [0423]).

In regard claim 12, Guo teaches or discloses the method of claim 11, wherein the indication that the QCL relationship is associated with the second TRP (see paragraphs [0013], [0014], [0015], [0153], [0406], and [0423]) comprises:
an explicit indication in a TRP field included in the DCI communication (see paragraphs [0153], [0406], [0416], and [0423]).

In regard amended claim 13, Guo teaches or discloses the method of claim 11, wherein the indication that the QCL relationship is associated with the second TRP (see paragraphs [0015], [0152], [0153], [0406], [0412], [0423], and [0425]) comprises:
an implicit indication included in the DCI communication (see paragraphs [0134], [0136], [0142], and [0143) comprising:
an indication of a hybrid automatic repeat request (HARQ) process identifier included in a HARQ process identifier field included in the DCI communication (see paragraphs [0124], [0133], and [0139], where the first level DCI, DCI.sub.1, can include a B-bit field additional CW to indicate the absence or presence of second level DCI, DCI.sub.2. The first level DCI. DCI. sub.1, can include one MCS (modulation and coding scheme) field and one HARQ-related parameter and/or RV associated with a PDSCH assignment for one codeword. When DCI. sub.2 is absent, the UE may receive the downlink transmission based on assignment signaled in DCI.sub.1. When DCI.sub.2 is present (as signaled in DCI1), DCI2 can include MCS filed(s) and HARQ-related parameter(s) and/or RV(s) associated with PDSCH assignment for additional N−1 codewords).

In regard claim 18, Guo teaches or discloses the method of claim 1, further comprising:
identifying a demodulation reference signal (DMRS) port associated with the QCL relationship (see paragraph [0126], [0132], [0137], [0185], [0271], [0346], and [0348]);
	performing, based at least in part on the DMRS port, a channel estimation of a layer that is transmitted from the second TRP (see paragraphs [0099], [0107], and [0111]).

In regard amended claim 19, Guo teaches or discloses the method of claim 18, wherein identifying the DMRS port associated with the QCL relationship comprises: 
determining, based at least in part on information included in the DCI communication, that the DCI communication is for at least one of the plurality of TRPs or a plurality of panels (see paragraphs [0013], [0014], [0015], [0153], [0406], and [0423]); and 
identifying, based at least in part on determining that the DCI communication is for at least one of the plurality of TRPs or the plurality of panels, the DMRS port associated with the QCL relationship (see paragraphs [0125], [0126], [0137], [0153], [0185], [0346], [0348], and [0406]).

In regard amended claim 23, Guo teaches or discloses a user equipment (UE) for wireless communication (see Fig. 3), comprising: 
a memory (see Fig. 3); and
one or more processors coupled to the memory, the memory and the one or more processors configured to (see Fig. 3): 
receive, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information the UE comprises a transceiver configured to receive, from multiple transmission reception points (TRPs), downlink data transmissions, and receive downlink control information (DCI). The TRP 1201 can transmit DCI.sub.1 through Tx beam 1211 in one control resource set s.sub.1. The UE 1203 can receive the DCL accordingly. To implement DPS, either TRP 1201 can transmit one DCI scheduling downlink transmission in control resource set s.sub.1 with Tx beam 1211 or TRP 1202 can transmit one DCI scheduling downlink transmission in control resource set s.sub.2 with Tx beam 1212); and 
identify, based at least in part on receiving the DCI communication, one or more quasi-co-location (QCL) relationships associated with a control resource set (CORESET) or a search space set in which the DCI communication is received (see paragraphs [0128], [0137], and [0165], the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.1 are quasi co-located with QCL configuration as indicated by the bit-field QCL for CW contained in DCI.sub.1. A UE can be configured with a control resource set p and K>=1 TCI states can be configured for control resource set p to provide the pool of antenna port quasi co-location configuration for PDCCH reception on this control resource set), 
wherein a QCL relationship, of the one or more QCL relationships, is associated with one or more physical downlink shared channel (PDSCH) layers that are transmitted from a second TRP of the plurality of TRPs (see paragraph [0137], if DCI.sub.2 is present, the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.2 are quasi co-located with QCL configuration as indicated by the bit-field QCLforCW contained in DCI.sub.2).

However, Zhou teaches or discloses receive, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication (see Figs. 37 and 38, paragraphs [0456], [0457], [0458], and [0459], the wireless device 3710 may receive the configuration parameters 3725 at or after time t.sub.0. The wireless device 3710 may (e.g., based on receiving the command) monitor a PDCCH on an active BWP of the TRP 1 3715 and monitor a PDCCH on an active BWP of the TRP 37 3720. At or after time t.sub.1, the wireless device 3710 may receive DCI 3730, from the base station 3705, via the TRP 1 3715 and/or via TRP 2 3720. At or after time t.sub.3, the wireless device 3710 may receive DL data 3735, from the base station 3705, via the TRP 1 3715 and/or via the TRP 2 3720).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for beam management for multi-stream transmission of Guo by including receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication suggested by Zhou. This modification would provide to save power, synchronize the network operations, and/or flexible resource utilization read on paragraph [0004].

In regard amended claim 27, Guo teaches or discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions (see paragraphs [0018], and [0068]) comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (see paragraphs [0018] and [0068]), cause the one or more processors to: 
receive, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the VE, in a multi-TRP configuration, a downlink control information (DCI) communication (see Fig. 12, element 1201, paragraphs [0013], [0015], [0153], and [0406], the UE comprises a transceiver configured to receive, from multiple transmission reception points (TRPs), downlink data transmissions, and receive downlink control information (DCI). The TRP 1201 can transmit DCI.sub.1 through Tx beam 1211 in one control resource set s.sub.1. The UE 1203 can receive the DCL accordingly. To implement DPS, either TRP 1201 can transmit one DCI scheduling downlink transmission in control resource set s.sub.1 with Tx beam 1211 or TRP 1202 can transmit one DCI scheduling downlink transmission in control resource set s.sub.2 with Tx beam 1212); and 
identify, based at least in part on receiving the DCI communication, one or more quasi-co-location (QCL) relationships associated with a control resource set (CORESET) or a search space set in which the DCI communication is received (see paragraphs [0128], [0137], and [0165], the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.1 are quasi co-located with QCL configuration as indicated by the bit-field QCL for CW contained in DCI.sub.1. A UE can be configured with a control resource set p and K>=1 TCI states can be configured for control resource set p to provide the pool of antenna port quasi co-location configuration for PDCCH reception on this control resource set), 
wherein a QCL relationship, of the one or more QCL relationships, is associated with one or more physical downlink shared channel (PDSCH) layers that are transmitted from a second TRP of the plurality of TRPs (see paragraph [0137], if DCI.sub.2 is present, the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.2 are quasi co-located with QCL configuration as indicated by the bit-field QCLforCW contained in DCI.sub.2).
Guo may not explicitly teach or disclose receive, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the VE, in a multi-TRP configuration, a downlink control information (DCI) communication.
However, Zhou teaches or discloses receive, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the VE, in a multi-TRP configuration, a downlink control information (DCI) communication (see Figs. 37 and 38, paragraphs [0456], [0457], [0458], and [0459], the wireless device 3710 may receive the configuration parameters 3725 at or after time t.sub.0. The wireless device 3710 may (e.g., based on receiving the command) monitor a PDCCH on an active BWP of the TRP 1 3715 and monitor a PDCCH on an active BWP of the TRP 37 3720. At or after time t.sub.1, the wireless device 3710 may receive DCI 3730, from the base station 3705, via the TRP 1 3715 and/or via TRP 2 3720. At or after time t.sub.3, the wireless device 3710 may receive DL data 3735, from the base station 3705, via the TRP 1 3715 and/or via the TRP 2 3720).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for beam management for multi-stream 

In regard amended claim 29, Guo teaches or discloses an apparatus for wireless communication (see Fig. 3), comprising: 
means for receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication (see Fig. 12, element 1201, paragraphs [0013], [0015], [0153], and [0406], the UE comprises a transceiver configured to receive, from multiple transmission reception points (TRPs), downlink data transmissions, and receive downlink control information (DCI). The TRP 1201 can transmit DCI.sub.1 through Tx beam 1211 in one control resource set s.sub.1. The UE 1203 can receive the DCL accordingly. To implement DPS, either TRP 1201 can transmit one DCI scheduling downlink transmission in control resource set s.sub.1 with Tx beam 1211 or TRP 1202 can transmit one DCI scheduling downlink transmission in control resource set s.sub.2 with Tx beam 1212); and 
means for identifying, based on receiving the DCI communication, one or more quasi-co- location (QCL) relationships associated with a control resource set (CORESET) or a search space set in which the DCI communication is received (see paragraphs [0128], [0137], and [0165], the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.1 are quasi co-located with QCL configuration as indicated by the bit-field QCL for CW contained in DCI.sub.1. A UE can be configured with a control resource set p and K>=1 TCI states can be configured for control resource set p to provide the pool of antenna port quasi co-location configuration for PDCCH reception on this control resource set), 
wherein a QCL relationship, of the one or more QCL relationships, is associated with one or more physical downlink shared channel (PDSCH) layers that are transmitted from a second TRP of the plurality of TRPs (see paragraph [0137], if DCI.sub.2 is present, the UE may assume the DM-RS antenna ports associated with the reception of PDSCH of codeword indicated by the DCI.sub.2 are quasi co-located with QCL configuration as indicated by the bit-field QCLforCW contained in DCI.sub.2).
Guo may not explicitly teach or disclose means for receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication.
However, Zhou teaches or discloses means for receiving, from a first transmit receive point (TRP) of a plurality of TRPs, in communication with the UE, in a multi-TRP configuration, a downlink control information (DCI) communication (see Figs. 37 and 38, paragraphs [0456], [0457], [0458], and [0459], the wireless device 3710 may receive the configuration parameters 3725 at or after time t.sub.0. The wireless device 3710 may (e.g., based on receiving the command) monitor a PDCCH on an active BWP of the TRP 1 3715 and monitor a PDCCH on an active BWP of the TRP 37 3720. At or after time t.sub.1, the wireless device 3710 may receive DCI 3730, from the base station 3705, via the TRP 1 3715 and/or via TRP 2 3720. At or after time t.sub.3, the wireless device 3710 may receive DL data 3735, from the base station 3705, via the TRP 1 3715 and/or via the TRP 2 3720).
.

Allowable Subject Matter
Claims 3, 4, 10, 14-17, 20-22, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive as following:
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 01/07/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476